DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 7/27/2021.
Claims 1-20 are pending.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/27/2021, 9/2/2021, 12/13/2021, 1/12/2022, 5/16/2022, and 8/22/2022 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,170,473. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. Claim 1 is shown as an example below in the table, dependent claims are similarly mapped and are obvious over each other.
US Application No.: 17/385,995
US Patent No.: 11,170,473
1. A server for streaming data, the server comprising: at least one processor, when executing one or more instructions stored in the server, configured to:
1. A server for streaming data, the server comprising: at least one processor, when executing one or more instructions stored in the server, configured to: 
receive, from an electronic device, a first request for image data of a first quality;
receive, from an electronic device, a first request for image data of a first quality,
in response to the first request, transmit, to the electronic device, first artificial intelligence (Al) data and the image data of the first quality that has been Al downscaled through a downscaling neural network (NN) of the server based on a state of a network, the first Al data related to Al downscaling an original image to a first image through the downscaling NN based on first NN setting information for downscaling, the first NN setting information for downscaling being selected from a plurality of NN setting information for downscaling,
in response to the first request, control the transceiver to transmit, to the electronic device, first artificial intelligence (AI) data and the image data of the first quality that has been AI encoded through a downscaling neural network (NN) of the server, the first AI data related to AI downscaling an original image to a first image through the downscaling NN based on NN setting information for downscaling, the first NN setting information for downscaling being selected from a plurality of NN setting information for downscaling; identify a state of a network between the electronic device and the server; and transmit, to the electronic device, second AI data and the image data of a second quality based on the state of the network,
wherein a first Al upscaling on the image data of the first quality is performed by the electronic device through a first upscaling NN and that is set with second NN setting information for upscaling at the electronic device, the second NN setting information for upscaling corresponding to the first Al data,
wherein a first AI upscaling on the image data of the first quality is performed by the electronic device through a first upscaling NN that is set with first NN setting information for upscaling at the electronic device, the first NN setting information for upscaling corresponding to the first AI data, and a second AI upscaling on the image data of the second quality is performed by the electronic device through a second upscaling NN that is set with second NN setting information for upscaling, wherein the first NN setting information for upscaling is selected based on the first AI data from a plurality of NN setting information for upscaling, and 
wherein the second NN setting information for upscaling is selected based on the first Al data from a plurality of NN setting information for upscaling, and
the second NN setting information for upscaling is selected based on the second AI data from the plurality of NN setting information for upscaling, 
wherein the first Al data comprises an index indicating the first NN setting information for downscaling among the plurality of NN setting information for downscaling.
wherein the first AI data comprises an index indicating the first NN setting information for downscaling among the plurality of NN setting information for downscaling.


Claims 1, 6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 10, and 6 of U.S. Patent No. 10,817,986. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated.
Claims 6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 5 of U.S. Patent No. 10,817,987. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 7 of U.S. Patent No. 10,817,988. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated.
Allowable Subject Matter
Claims 1-20 are allowed over cited prior art.
The following is an examiner’s statement of reasons for allowance: the cited art of record by ‘Afonso’ (“Spatial resolution adaptation framework for video compression,” 2018) teaches a scaling-based coding technique that shares similarities with the claimed invention. For example, during an encoding process, Afonso selects one of plural downscaling setting information (Section 2 and Figure 1, ratios 1.5 or 2; Note that full resolution is also an option, but this does not require any downsampling to occur), performs downscaling based on the selected downscaling setting information (Section 2 and Figure 1, Downsampling), and transmits downscaled image data along with Al data indicating the selected downscaling setting information (Section 2 and Figure 1, HEVC encoding of downsampled image is transmitted along with SRtlag). During a decoding process, Afonso selects one of plural upscaling setting information based on the Al data (Section 4, Equation 9, one of multiple upscaling NN models is selected based on QP and SRiiag in Al data) and performs upscaling based on the selected upscaling setting information (Section 4 and Figure 4). 
The cited art of ‘Kim’ (“Dynamic frame resizing with convolutional neural network for efficient video compression,” 2017) teaches performing downscaling using a neural network (e.g. Figure 5). Video frame resizing (reduced/restore) technique based on CNN is proposed for improvement of coding efficiency. The method features encoding of video of low resolution made by down-sampling CNN (DSCNN) and reconstruction of original resolution using up-sampling CNN (USCNN). It improves subjective performance using Video Multi-method Assessment Fusion (VMAF) compare with conventional High Efficiency Video Coding (HEVC) and technique which was applied super-resolution convolutional neural network (SRCNN) under similar bit-rate. 
However, these and other cited art of record fails to teach, disclose, or suggest the limitation/feature of “receive, from an electronic device, a first request for image data of a first quality; in response to the first request, transmit, to the electronic device, first artificial intelligence (Al) data and the image data of the first quality that has been Al downscaled through a downscaling neural network (NN) of the server based on a state of a network, the first Al data related to Al downscaling an original image to a first image through the downscaling NN based on first NN setting information for downscaling, the first NN setting information for downscaling being selected from a plurality of NN setting information for downscaling, wherein a first Al upscaling on the image data of the first quality is performed by the electronic device through a first upscaling NN and that is set with second NN setting information for upscaling at the electronic device, the second NN setting information for upscaling corresponding to the first Al data, wherein the second NN setting information for upscaling is selected based on the first Al data from a plurality of NN setting information for upscaling, and wherein the first Al data comprises an index indicating the first NN setting information for downscaling among the plurality of NN setting information for downscaling”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- ‘Stockhammer (“Dynamic Adaptive Streaming over HTTP — Standards and Design Principles,” 2011) describes a conventional streaming approach known as DASH, and teaches certain aspects of the claims, such as transmitting/receiving image data of various qualities between a server and a client (e.g. Page 140, Figure 9 and right column). In another example, Stockhammer teaches that its client (i.e. electronic device) determines network state (e.g. Page 140, step 7; also see Page 134, points 7 and 8), rather than this determination being made by the server as required by the claimed invention.
- ‘Sani’ (“Adaptive Bitrate Selection: A Survey,” 2017) teaches that, when determining what quality of video to stream, it is possible to perform resource estimation functions (such as network throughput state determinations) at a server, but that it is usually implemented at the client-side because most of the important parameters are better observed closer to the client (Paragraph spanning pages 2989-2990) and because server-side implementations are not considered scalable (Page 2986, left column, last paragraph). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669